Name: Commission Regulation (EC) No 2038/94 of 10 August 1994 concerning Regulation (EC) No 1606/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community, on the one part and the Republic of Bulgaria and Romania on the other part
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 94 Official Journal of the European Communities No L 208/11 COMMISSION REGULATION (EC) No 2038/94 of 10 August 1994 concerning Regulation (EC) No 1606/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community, on the one part and the Republic of Bulgaria and Romania on the other part on 8 August 1994 for common wheat from Bulgaria related to 3 800 tonnes and the maximum quantity that may be imported is 1 900 tonnes at a levy reduced by 60 % ; whereas the corresponding percentage reductions for import licence applications submitted on 8 August 1994 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 1606/94 of 1 July 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Bulgaria and Romania (3), as last amended by Regulation (EC) No 1906/94 (4), specifies the quantity of common wheat originating in Bulgaria which enjoy prefe ­ rential access under the Interim Agreement concluded with that country ; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota ; whereas applications for import licences submitted HAS ADOPTED THIS REGULATION : Article 1 Applications for licences for 'Bulgaria' quota provided for in Regulation (EC) No 1606/94 at a levy reduced by 60 % for common wheat falling within CN code 1001 90 99 submitted on 8 August 1994 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,5. Article 2 This Regulation shall enter into force on 11 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 August 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . O OJ No L 197, 30. 7 . 1994, p. 1 . (3) OJ No L 168, 2. 7. 1994, p. 13 . (4) OJ No L 194, 29 . 7. 1994, p. 26 .